Citation Nr: 1639962	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for a dental disability, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for an eye disorder, including as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of entitlement to service connection for an eye disorder, including on a secondary basis, is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied service connection for hypertension, including on a secondary basis; the Veteran did not initiate an appeal of that decision, and the decision became final.

2.  The evidence submitted since the December 2005 rating decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for hypertension, including on a secondary basis.

3.  A dental disability is not demonstrated by the evidence of record.



CONCLUSIONS OF LAW

1.  Subsequent to the final December 2005 rating decision, new and material evidence has not been received to reopen the claim of service connection for hypertension, including on a secondary basis.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  

2.  The criteria for service connection for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  VA sent letters to the Veteran dated prior to the adjudication of his claims that satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records and examination reports, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence

By way of background, the RO initially considered and denied the Veteran's claim for service connection for hypertension disorder, including on a secondary basis, in a December 2005 rating decision.  The Veteran neither filed a notice of disagreement with this determination, nor did he submit new and material evidence within one year of the notification letter of the denial of his claim.  As such, the December 2005 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO originally denied service connection for hypertension, including on a secondary basis, in a December 2005 rating decision, finding that the evidence failed to show that the condition was incurred or caused by service, was manifested to a compensable degree within one year of service, or was related to the service-connected condition of diabetes mellitus type II.  The evidence on file at that time consisted of the service treatment records, private treatments records (dated from March 1995 to October 2004), VA treatment records (dated May 2005), and VA examination reports (dated July 2005 and December 2005).  In December 2005, the RO sent the Veteran notice of the decision and of his appellate rights, but he did not initiate an appeal of this decision, or submit any additional evidence prior to expiration of the 1-year appeal period.

The Veteran filed a petition to reopen this claim in February 2009.  The evidence received since the last prior final disallowance of the claim in December 2005 includes additional VA and private treatment records showing that the Veteran continues to use of medication for his hypertension; the statements from the Veteran indicating that his hypertension is secondary to his service-connected diabetes mellitus; and the reports of VA examinations in November 2008 and December 2011.

First, concerning the lay statements submitted since the December 2005 denial, the Board notes they are reiterations of his long-held contentions that his hypertension is due to or aggravated by his service-connected diabetes mellitus.  These statements do not allege any new facts and are cumulative of the previous statements submitted in support of his claim.  Further, the VA and private treatment records, as well as the VA examinations conducted in reevaluating the Veteran's hypertension since the December 2005 rating decision do not tend to indicate that his hypertension was either caused, proximately due to, or aggravated by his service-connected diabetes mellitus type II.  See November 2008 VA Examination Report; December 2011 VA Examination Report.

While this newly submitted evidence was not previously of record, it merely shows that the Veteran has a diagnosis of hypertension for which he has continued to receive treatment over the years.  Because the medical evidence on file at the time of the December 2005 rating decision had already established a post-service diagnosis of and treatment for hypertension, this evidence is not new.  Moreover, none of this evidence, when viewed in the aggregate, tends to indicate that the Veteran's hypertension had its onset in service, was manifested within 1-year following service, or was caused or aggravated by a service-connected condition.  Therefore, this evidence is not material because it does not relate to any unestablished facts of service origination, including on a secondary basis, that is necessary to substantiate the claim.

Accordingly, the Board determines that the evidence received since the December 2005 rating decision is not "new" and "material" as contemplated by 38 C.F.R. § 3.156(a) and provides no basis to reopen the claim of entitlement to service connection for hypertension, including on a secondary basis.  The appeal is denied.


III.  Service Connection Claims 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b)

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  In addition, any aggravation of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease (or injury), will be service-connected.  38 C.F.R. § 3.310(b).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability, there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102. 

The Board has reviewed the medical and lay evidence in the claims file.  Because this appeal, however, turns on whether these disorders are caused by, due to, or aggravated by his already service-connected diabetes mellitus, the Board will confine its discussion of that evidence that relates to that issue.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).

VA adjudicators must consider all potential bases of entitlement to service connection - direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, the evidence does not reflect, nor does the Veteran contend, that the claimed disabilities are directly related to his period of active duty service.  Rather, the Veteran claims they are secondary to his already service-connected diabetes mellitus.  For the reasons that follow, his claims will be denied.

	Dental Disability

The Veteran is essentially claiming that he has current dental disabilities due to or aggravated by his diabetes mellitus.  As an initial matter, the record evidence fails to establish the Veteran has a current dental disability.

VA treatment records reveal no pertinent complaints of or treatment for any dental conditions.  The November 2011 VA examination results also disclose that the Veteran does not have a current dental disability.  The examiner did note that the Veteran has upper and lower dentures, but still determined that there was no evidence of a current dental disability. 

In fact, the evidence in support of the Veteran's claim of entitlement to service connection for a dental disorder is his own lay statements.  The Board notes he is certainly competent to relate having experienced relevant symptoms commonly associated with dental disorders such as pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran can also certainly attest to the date of onset of the claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records.)  However, as set out above, VA treatment records, as well as the November 2011 VA examination, fail to provide evidence of a presently existing diagnosis or recurrent symptoms of the claimed dental disorder.  Accordingly, a dental disability is not demonstrated by the evidentiary record.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  As the first element for establishing service connection is not met, the claim for service connection for a dental disability fails on that basis.


ORDER

New and material evidence has been submitted, and the petition to reopen the previously denied claim of service connection for hypertension, including on a secondary, is denied.

Entitlement to service connection for a dental disability is denied.


REMAND

Upon review, the RO sought a VA examination and opinion concerning the Veteran's claim of entitlement to service connection for an eye disorder, including as secondary to the service-connected diabetes mellitus, type II, in February 2012.

The Veteran contends that he is entitled to service connection for an eye disorder on the basis that the condition developed as a result of his diabetes mellitus type II.

VA treatment records contain one diabetic eye examination, which was conducted in December 2006.  At that time, diabetic retinopathy was noted as undetermined and an additional consult was suggested.  There are no other records showing treatment for eye disorders.

In February 2012, the Veteran underwent a VA compensation examination on the determinative issue of whether any current eye disorders are due to or aggravated by his service-connected diabetes mellitus.  The VA examiner reviewed the Veteran's claims file, took a history from the Veteran, and conducted a physical examination.  The VA examiner provided diagnoses of cataracts and suspected glaucoma.  As to the etiology of cataracts, the examiner commented that medical literature shows cataracts can be caused by aging and diabetes, and without means to differentiate between the causes, it would be speculative to report the etiology of the condition.  As for the suspected glaucoma, this is a precise diagnosis given by clinical examination which includes eccentric optic nerve cupping.  Therefore, without other objective evidence of glaucoma a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  As such, the suspected glaucoma is not caused by or a result of diabetes.  

In this regard, the February 2012 VA examiner indicates that the "literature" may suggest that there could be a nexus with certain conditions such as diabetes, but related that it would be speculative to comment on the etiology of the Veteran's cataracts.  Moreover, with respect to glaucoma, the examiner seems to indicate that other objective tests, namely the eccentric optic nerve cupping, is needed for a more definitive diagnosis of the condition.  Thus, with the absence of a true diagnosis of glaucoma, the examiner was apparently unable to relate such condition to the service-connected diabetes mellitus.  Given these particular circumstances, the Board is of the opinion that a remand for a new examination and an addendum opinion is warranted in order to clarify the medical guidance as to (1) whether the Veteran has developed an eye disorder, including glaucoma and diabetic retinopathy; and (2) whether any current diagnosis of an eye condition can be attributed in any way to the Veteran's service-connected diabetes mellitus type II.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximates dates of treatment of medical providers, VA and non-VA, who have treated him for an eye disorder, to include glaucoma, diabetic retinopathy, and cataracts.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims file.  Appropriate efforts should be made to obtain any outstanding VA and non-VA records of treatment pertaining to an eye condition, which are adequately identified.  All attempts to procure records should be documented in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard and should be allowed the opportunity to obtain and submit any those records for VA review.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA ophthalmology examination by an appropriate medical professional.

* The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner should note in the examination report that the claims file and the REMAND have been reviewed.

* Request the examiner to perform an ophthalmology examination including any indicated additional tests or studies, to include a gonioscopy of the anterior chamber angle and eccentric optic nerve cupping, and provide the diagnosis of any ophthalmologic disorder, which is found on diagnostic testing and examination.  Please specify the diagnosis or diagnoses.

* All tests and studies, as well as the clinical findings contained therein, should be reported in detail.

Based on the examination results, and review of the Veteran's medical history, the medical professional is asked to provide an opinion addressing the following questions:

* Can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosis of diabetic retinopathy, glaucoma, and/or cataracts?  If so, please specify the diagnosis(es).

* Is it at least as likely as not (i.e., 50 percent or greater probability) that any ophthalmologic disorder, which the Veteran now has, was caused by or results from his service-connected diabetes mellitus type II?

* Is it at least as likely as not (i.e., 50 percent or greater probability) that any ophthalmologic disorder, which the Veteran now has, progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected diabetes mellitus type II?

* In the making this assessment, the medical professional should discuss whether there is a medically sound basis to attribute any currently diagnosed eye disorder to the service-connected diabetes mellitus type II; or, whether any currently diagnosed eye disorder is more properly attributable to any other causative factors.

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development requested above, and re-adjudicate the issue of service connection for an eye disorder, including on a secondary basis.  If the determination remains adverse to the Veteran, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


